FILED
                            NOT FOR PUBLICATION                              APR 19 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEVIN POPE,                                       No. 14-17273

               Plaintiff - Appellant,             D.C. No. 3:13-cv-00357-MMD-
                                                  VPC
 v.

JACK PALMER; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Nevada state prisoner Kevin Pope appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging various federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s dismissal for failure to comply with Federal Rule of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 8. Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.

1981). We affirm.

      The district court did not abuse its discretion by dismissing Pope’s action

without prejudice because, after being warned of the possibility of dismissal, Pope

failed to comply with Rule 8(a)’s requirement of a short and plain statement of the

claims. See Fed. R. Civ. P. 8(a); see also McHenry v. Renne, 84 F.3d 1172, 1179-

80 (9th Cir. 1996) (affirming a dismissal under Rule 8, and recognizing that

“[p]rolix, confusing complaints . . . impose unfair burdens on litigants and

judges”).

      The district court did not abuse its discretion by denying Pope’s motion for

reconsideration because Pope failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and explaining grounds warranting

reconsideration).

      The district court did not abuse its discretion by denying Pope’s motion for

appointment of counsel because Pope failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      We reject as unsupported Pope’s arguments that the district court erred by


                                          2                                    14-17273
denying him an increase in the copywork limit, and concluding it lacked

jurisdiction over the motions Pope filed after the notice of appeal.

      AFFIRMED.




                                           3                              14-17273